Hagarty, J.
(dissenting). I dissent and vote to reverse the order, deny the motion, and remit the matter to Special Term for the entry of an order directing payment of the award to Robert J. Stephenson, as executor of the last will and testament of Agnes M. Stephenson, deceased. Since the title to damage parcel 47 vested in the city of New York on the 1st day of October, 1927, and since that parcel included land lying in the public beach adjacent to the premises owned by Agnes M. Stephenson, together with certain riparian rights to the Atlantic ocean, I am of opinion that the release executed on the 13th day of May, 1926, by the mortgagee to the city of New York precludes the mortgagee or its assigns from any rights in the property affected or the avails thereof.
Order directing the comptroller of the city of New York to pay award to Frederick Rabbe, as trustee, affirmed, with ten dollars costs and disbursements, payable by appellant, Robert J. Stephenson, personally.